Citation Nr: 1122902	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  07-29 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for multilevel cervical spine stenosis with myelopathy, status post C3-7 laminoplasty with right-side trap door and placements of laminoplasty plates on the right C3, C5, and C6.       


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The Veteran had active military service from October 1959 to December 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California.  


FINDING OF FACT

In June 2011, the Board was notified that the Veteran died in April 2011.  


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim on appeal.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1302 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

It has been brought to the attention of the Board that, unfortunately, the Veteran died during the pendency of the appeal.  A certificate of death is not of record.  However, in June 2011, the Board received a Social Security Administration Data Inquiry report which shows that the Veteran died in April 2011.  The Board finds that this document provides sufficient verification of the Veteran's death.  

As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 
38 C.F.R. § 20.1106 (2010).


ORDER

The appeal is dismissed.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


